Title: From George Washington to Timothy Pickering, 27 October 1781
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                      27 October 1781
                  
                  York & Gloucester being fixed upon as places of Cantonment for the French Troops, it is necessary for that & other reasons, that the British Hospitals should be removed as soon as possible; and it being impracticable to do this to Fredericksburg wholly by Land, you will use every means in your power to send the sick & wounded to that place by Water.
                  All the Troops from Pennsylvania to the Southward inclusive, are to join the Southern Army under the Command of Major General Greene; those to the Eastward of that State, will return to the North River—and Jersey—for the support of that Country & its communications.
                  Except the Regiment of Virginia & the Cavalry, the Troops for the Southern destination will, I expect, go by Water, & the Transports for them, in that case will be by the Vessels of His Excellency the Count de Grasse; and it is much to be desired, that the Troops returning to the Northward (at any rate the Sick, Invalids & Weak Men of those Corps) could be transported to the Head of Elk by Water.
                  There are many Pieces of Artillery & Stores in the Ordinance Department, which are to go to Philadelphia, and can be transported no other way than by Water; It rests therefore with you to determine on the means and mode of accomplishing these several points.  The Sick, Invalids & Weak Men of the Northern Troops, and the Ordinance & Stores may probably be transported in the same Vessels at the same time.
                  Under this general View of my intentions, I depend upon you to make the necessary arrangements for fulfilling them with all the expedition the nature of the case will admit.  You will no doubt be impressed with the propriety of consulting the Commanding Officer of Artillery, and Directors of the American & British Hospitals on this occasion.
                  Such Teams as you may judge necessary for the Southern Service, you will assign to it, the rest must be sent to the Northward; No Ox Team is to be included in the last destination, as the evil of spreading this disorder, the Cattle are siezed with, may be extensive & ruinous, if you should remove them to parts where the disease is unknown.
                  The Teams will return by the same rout they came, and provision must be made accordingly, & in time.  Let the Teamsters be provided with Axes that they may do no injury to the Fences—The Conductors must be responsible for all damages.
                  As the Northern Troops can be more easily supplied with Tents than those to the Southward, I think a sufficient number of the best now in our possession, ought to be applied to the service of the Latter.  Given at Head Quarters near York in Virginia October the 27th 1781.
                  
                     Go: Washington
                  
               